           Case 1:20-cr-00033-JRH-BKE Document 30 Filed 08/10/20 Page 1 of 1

                            United States District Court
                                 Southern District of Georgia
                                       Augusta Division

                                              *


                                              *
UNITED STATES OF AMERICA
                                              *            CASE NUMBER CR120-033
vs.


JOSE LUIS AMEZQUITA-MONTENEGRO




                            ORDER DESIGNATING INTERPRETER



      The Court having determined, pursuant to Title 28 United States Code Section 1827, that an

 interpreter is required and should be designated in the above-captioned case,

      IT IS HEREBY ORDERED that Elizabeth Giersberg                   , a certified interpreter or
 otherwise competent interpreter, is designated to serve as an interpreter in this case.

 Compensation shall be paid by the government at a rate of $418.00 per day, with a minimum of

 one half day's compensation of $226.00 to be paid for each appearance. Any claim for overtime

shall be paid at the rate of $59.00 per hour. Claim for compensation by the interpreter for any in-

 court services or assisting the U.S. Probation Office shall be made on Form A0322. Claim for

compensation for assisting court-appointed counsel shall be made on CJA Form 21, Authorization

and Voucherfor Expert and Other Services. Any services relating to the CJA Form 21 must be

 approved by the Court prior to the services rendered. These forms shall be furnished by the

 Clerk of Court.


      SO ORDERED, this /O^day of                  August         , 2020      .



                                            JUDGE,CmTED^TATES DISTRICT COURT
                                           SOUTHERN DISTRICT OF GEORGIA
